Case 4:17-cr-20590-MFL-SDD ECF No. 34 filed 07/14/20       PageID.144    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 17-cr-20590
                                                   Hon. Matthew F. Leitman
v.

RONALD DENDY, JR.,

          Defendant.
________________________________________________________________/

ORDER (1) DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION
 FOR RELEASE FROM CUSTODY (ECF No. 32), AND (2) GRANTING
                    LEAVE TO RE-FILE

      On May 27, 2020, Defendant Ronald Dendy, Jr., filed a Motion for Release

from Custody (ECF No. 32). The motion was entered on the Court’s docket on July

9, 2020.

      Dendy’s motion appears to be a request for compassionate release under 18

U.S.C. § 3582(c)(1)(A). (See id., PageID.141.) But Dendy’s motion does not

provide enough information for the Court to rule on his request.

      First, under Section 3582(c)(1)(A), a defendant may not file a motion for

compassionate release until “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A).


                                         1
Case 4:17-cr-20590-MFL-SDD ECF No. 34 filed 07/14/20        PageID.145      Page 2 of 5




This exhaustion requirement is “mandatory” and is not subject to any “judge-made

exceptions.” United States v. Alam, 960 F.3d 831, 833–36 (6th Cir. 2020). It is

unclear from Dendy’s motion, however, whether he has satisfied this exhaustion

requirement.

      Second, a Court may only grant compassionate release “after considering the

factors set forth in section 3553(a) to the extent that they are applicable” and if

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A). Courts determine whether extraordinary and compelling reasons

warrant compassionate release by looking to Section 1B1.13 of the Sentencing

Guidelines. See United States v. Dorsey, No. 15-20336, 2020 WL 3819123, at *1–2

(E.D. Mich. July 8, 2020). The comment to that section identifies the reasons for

release that may rise to the level of “extraordinary and compelling”:

               1.   Extraordinary and Compelling Reasons.—
                    Provided the defendant meets the requirements of
                    subdivision (2), extraordinary and compelling
                    reasons exist under any of the circumstances set
                    forth below:

                    (A)    Medical Condition of the Defendant.—

                          (i)     The defendant is suffering from a
                                  terminal illness (i.e., a serious and
                                  advanced illness with an end of life
                                  trajectory). A specific prognosis of
                                  life expectancy (i.e., a probability of
                                  death within a specific time period) is
                                  not required. Examples include
                                  metastatic     solid-tumor     cancer,

                                         2
Case 4:17-cr-20590-MFL-SDD ECF No. 34 filed 07/14/20      PageID.146      Page 3 of 5




                               amyotrophic lateral sclerosis (ALS),
                               end-stage organ disease, and
                               advanced dementia.

                       (ii)    The defendant is—


                              (I)      suffering from a serious
                                       physical     or  medical
                                       condition,

                              (II)     suffering from a serious
                                       functional   or cognitive
                                       impairment, or

                              (III)    experiencing deteriorating
                                       physical or mental health
                                       because of the aging process,

                              that substantially diminishes the ability
                              of the defendant to provide self-care
                              within the environment of a
                              correctional facility and from which he
                              or she is not expected to recover.

                 (B)     Age of the Defendant.—The defendant (i) is
                         at least 65 years old; (ii) is experiencing a
                         serious deterioration in physical or mental
                         health because of the aging process; and
                         (iii) has served at least 10 years or 75
                         percent of his or her term of imprisonment,
                         whichever is less.

                 (C)     Family Circumstances.

                       (i)     The death or incapacitation of the
                               caregiver of the defendant’s minor
                               child or minor children.




                                       3
Case 4:17-cr-20590-MFL-SDD ECF No. 34 filed 07/14/20       PageID.147     Page 4 of 5




                         (ii)    The incapacitation of the defendant’s
                                 spouse or registered partner when the
                                 defendant would be the only available
                                 caregiver for the spouse or registered
                                 partner.

                   (D)     Other Reasons.—As determined by the
                           Director of the Bureau of Prisons, there
                           exists in the defendant’s case an
                           extraordinary and compelling reason other
                           than, or in combination with, the reasons
                           described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13.

      Dendy’s motion provides some information about his positive institutional

history, the steps he has taken to improve himself, and his family members who have

passed away while he has been incarcerated. (See Mot. for Release, ECF No. 32,

PageID.140–141.) But this information is insufficient to determine whether, under

Section 1B1.13 of the Sentencing Guidelines, there are extraordinary and compelling

reasons that warrant his release. Moreover, the Court would benefit from Dendy

specifically addressing how compassionate release is consistent with the factors set

forth in 18 U.S.C. § 3553(a).

      Accordingly, the Court DENIES WITHOUT PREJUDICE Dendy’s Motion

for Release from Custody (ECF No. 32). The Court will, however, GRANT Dendy

leave to re-file his motion. The Court directs Dendy to use this opportunity to (a)

inform the Court whether he has exhausted his administrative remedies or whether

30 days have lapsed since the warden at his facility received his request for

                                         4
Case 4:17-cr-20590-MFL-SDD ECF No. 34 filed 07/14/20     PageID.148       Page 5 of 5




compassionate release and (b) otherwise explain why he believes compassionate

release is appropriate under 18 U.S.C. § 3553(a) and U.S.S.G. § 1B1.13.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: July 14, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 14, 2020, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        5
